DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/22 has been considered by the examiner.


Allowable Subject Matter
Claims 1-3, 5-12, 14-21 and 23-29 are allowed.

The following are details of the closest prior arts of record found:
Devison et al. (US Patent 10,109,168) discloses a system wherein a motion detection process is executed to detect motion of an object in the space based on the channel responses obtained and the motion detection process may analyze changes in the channel responses obtained at different points in time to detect whether motion has occurred in the spaced accessed by the wireless signals and the motion detection process may detect motion in response to the detection of a change in the channel response over the different time points wherein channel response are based on wireless signals transmitted through the space by one or more wireless communication devices and received at one or more wireless communication devices and a time series aggregation can be used to detect motion and may be performed by observing the features of a channel response over a moving window and aggregating the windowed result by using statistical measures such as mean, variance, etc. and during instances 
Omer et al. (US Patent 9,927,519) discloses a system wherein motion detected using wireless signals is categorized and the frequency response signals based on wireless signals that are transmitted through a space and received at a wireless device over a time period are obtained and values of a statistical parameter are determined for the time period and a category of motion that occurred in the space during the time period is identified based on the values of the statistical parameter.
Hu et al. (US Patent Publication 2017/0177618) discloses a system wherein once sufficient correlated records are identified, the engine combines the signal strength data of each of the applicable routers in each record to determine the average score range for each of the routers which also includes the minimum and maximum values that may be used to determine whether later signal records indicate that a communication device is located within the associated merchant or zone.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-3, 5-12, 14-21 and 23-29 are found to be allowable because the closest prior art found of Devison et al. (US Patent 10,109,168) and Omer et al. (US Patent 9,927,519) and Hu et al. (US Patent Publication 2017/0177618) fails to “obtaining a time series of statistical parameters derived from a statistical analysis of sets of channel response data, wherein: the sets of channel response data are based on wireless signals communicated over wireless links through a space between wireless communication devices, each set of channel response data comprising a plurality of first values that represent a power of a wireless signal at respective frequency intervals in a frequency range, and the time series of statistical parameters comprises a plurality of second values for each set of channel response data, each second value associated with a reference time and representing a distribution of differences over the frequency range at the reference time, the distribution of differences comprising a difference for each first value that represents a change in magnitude of the first value from a prior time to the reference time; identifying time intervals in the time series of statistical parameters based on a change in the time series of statistical parameters” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 1 and independent claim 10 and independent claim 19 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645